FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 EDGAR RENE CORDOBA,                               No. 17-71655
                                 Petitioner,
                                                    Agency No.
                      v.                           A096-085-156

 WILLIAM P. BARR,
                               Respondent.            OPINION

          On Petition for Review of an Order of the
              Board of Immigration Appeals

                 Submitted February 10, 2020 *
                   San Francisco, California

                       Filed June 16, 2020

Before: Johnnie B. Rawlinson and Consuelo M. Callahan,
 Circuit Judges, and Robert S. Lasnik, ** District Judge.

                    Opinion by Judge Lasnik




    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    **
       The Honorable Robert S. Lasnik, United States District Judge for
the Western District of Washington, sitting by designation.
2                       CORDOBA V. BARR

                          SUMMARY ***


                           Immigration

    Denying a petition for review of the Board of
Immigration Appeals’ denial of asylum and withholding of
removal, the panel held that the Board properly concluded
that petitioner’s proposed social group of “wealthy
landowners” in Colombia is not cognizable because it lacks
particularity and social distinction.

    The panel explained that to have the social distinction
necessary to establish a particular social group, there must
be evidence showing that society in general perceives,
considers, or recognizes persons sharing the particular
characteristic to be a group. The panel concluded that
petitioner failed to establish that “wealthy landowners” in
Colombia are somehow set-apart, or distinct from other
persons within the society in some significant way, and that
petitioner’s failure to tie his persecutors’ perceptions of
“wealthy landowners” to any broader notions of Colombian
society was fatal to his claim.


                            COUNSEL

Susan E. Hill, Hill & Piibe Immigration Attorneys, Los
Angeles, California, for Petitioner.




    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     CORDOBA V. BARR                         3

Imran R. Zaidi, Attorney, Office of Immigration Litigation,
United States Department of Justice, Washington, D.C., for
Respondent.


                         OPINION

LASNIK, District Judge:

    This case calls upon us to decide whether “wealthy
landowners” in Colombia constitute a particular social group
for purposes of asylum and withholding of removal. For the
reasons set forth below, we conclude that they do not.

                              I.

                              A.

    Edgar Rene Cordoba is a native and citizen of Colombia
who applied for and was denied asylum, withholding of
removal, and protection under the Convention Against
Torture (“CAT”). He alleges that he and his family were
persecuted by the Revolutionary Armed Forces of Colombia
(“FARC”) due to their status as wealthy landowners. The
additional relevant facts underlying Cordoba’s applications
for relief are summarized in our prior decision in this matter,
Cordoba v. Holder, 726 F.3d 1106, 1109–11 (9th Cir. 2013)
(hereinafter “Cordoba I”).

                              B.

    We previously affirmed the Board of Immigration
Appeals’ (“BIA”) denial of Cordoba’s applications for CAT
relief and for asylum to the extent they were based on
persecution on the basis of his political opinion. See id. at
1117 n.3. However, we granted Cordoba’s petition for
4                   CORDOBA V. BARR

review of his asylum and withholding of removal claims in
part and remanded to the BIA for reconsideration of whether
Cordoba’s proposed particular social group of wealthy
landowners in Colombia is cognizable in light of our
decision in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th
Cir. 2013) (en banc). See Cordoba I, 726 F.3d at 1117.

    In remanded proceedings, the IJ again denied Cordoba’s
applications for asylum and withholding of removal. The
BIA adopted and affirmed the IJ’s decision, agreeing that
Cordoba failed to establish that “wealthy landowners” in
Colombia constitute a cognizable particular social group,
and dismissing Cordoba’s appeal. Cordoba again petitions
this Court for review.

                             II.

    We have jurisdiction over Cordoba’s petition for review
under 8 U.S.C. § 1252(a)(1). “Where, as here, the BIA cites
[Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994)]
and also provides its own review of the evidence and law,
we review both the IJ’s and the BIA’s decisions.” See Ali v.
Holder, 637 F.3d 1025, 1028 (9th Cir. 2011) (citation
omitted). We review the agency’s factual findings for
substantial evidence, but review “de novo both purely legal
questions and mixed questions of law and fact requiring us
to exercise judgment about legal principles.” Mendoza-
Pablo v. Holder, 667 F.3d 1308, 1312 (9th Cir. 2012)
(internal quotation marks and citations omitted). “Whether
a group constitutes a ‘particular social group’ is a question
of law.” Pirir-Boc v. Holder, 750 F.3d 1077, 1081 (9th Cir.
2014) (citation omitted).
                     CORDOBA V. BARR                        5

                             III.

   We agree with the BIA that Cordoba has not established
the requisite particularity or social distinction for his
proposed particular social group of “wealthy landowners” in
Colombia.

                             A.

    Under the Immigration and Nationality Act (“INA”), the
Attorney General may, in his discretion, grant asylum to
applicants determined to be refugees. See 8 U.S.C.
§ 1158(b)(1). The INA defines “refugee” as an individual
who is “unable or unwilling to return to [his last country of
residence] . . . because of persecution or a well-founded fear
of persecution on account of race, religion, nationality,
membership in a particular social group, or political
opinion.” Cordoba I, 726 F.3d at 1108 (quoting 8 U.S.C.
§ 1101(a)(42)(A)).

                             B.

    In Henriquez-Rivas and Cordoba I, we commented that
“the perception of the persecutors may matter the most” in
ascertaining whether a particular social group is cognizable
for purposes of asylum or withholding of removal.
Henriquez-Rivas, 707 F.3d at 1089; see also Cordoba I,
726 F.3d at 1115. However, after we issued Henriquez-
Rivas and Cordoba I, two companion precedential BIA
decisions clarified the elements underlying the agency’s
particular social group analysis. See Matter of M-E-V-G-,
26 I. & N. Dec. 227 (BIA 2014); Matter of W-G-R-, 26 I. &
N. Dec. 208 (BIA 2014).
6                        CORDOBA V. BARR

    In Matter of M-E-V-G-, the BIA clarified that,

         [A]n applicant for asylum or withholding of
         removal seeking relief based on ‘membership
         in a particular social group’ must establish
         that the group is

             (1) composed of members who share a
                 common immutable characteristic,

             (2) defined with particularity, and

             (3) socially distinct 1 within the society in
                 question.

Matter of M-E-V-G-, 26 I. & N. Dec. at 237. We have since
accorded Chevron deference to the particular social group
factors elucidated in Matter of M-E-V-G-. See Reyes v.
Lynch, 842 F.3d 1125, 1133–37 (9th Cir. 2016). In Reyes,
we deferred to the BIA’s determination that “[t]o have the
‘social distinction’ necessary to establish a particular social
group, there must be evidence showing that society in
general perceives, considers, or recognizes persons sharing
the particular characteristic to be a group.” Matter of W-G-
R-, 26 I. & N. Dec. at 217; see also Reyes, 842 F.3d at 1136
(“[T]he proper inquiry is whether a proposed particular
social group’s shared characteristic or characteristics would
generally be recognizable by other members of the
community, or whether . . . the proposed group would be
perceived as a group by society.” (quoting Henriquez-Rivas,
707 F.3d at 1088–89 (internal quotation marks and citation
    1
       The BIA previously defined this factor as “social visibility,” but
renamed it “social distinction” to eliminate any misconception that a
particular social group must be characterized by “‘ocular’ or ‘on-sight’
visibility.” Matter of M-E-V-G-, 26 I. & N. Dec. at 236.
                     CORDOBA V. BARR                        7

omitted))). While the BIA has indicated that the persecutor’s
perspective “may be relevant” to the extent “it can be
indicative of whether society views the group as distinct,” it
has also emphasized that “the persecutors’ perception is not
itself enough to make a group socially distinct, and
persecutory conduct alone cannot define the group.” Matter
of M-E-V-G-, 26 I. & N. Dec. at 242 (citations omitted); see
also Reyes, 842 F.3d at 1136 (deferring to the BIA’s “social
distinction” requirement).

                             C.

    Applying the particular social group analysis, the agency
correctly concluded that Cordoba’s arguments, and the
majority of the evidence he submitted, pertain to FARC’s
perception of wealthy landowners rather than to Colombian
society’s perception of the purported group. See Reyes,
842 F.3d at 1136. For example, rather than link FARC’s
views to those of Colombian society generally, Cordoba
offers a history of FARC and its “Marxist” origins, and
makes broad, unsupported allegations about Marxism in
Colombia. Further, Cordoba’s evidence of “his name on
deeds, titles to property, and other business documents”
establishes property ownership, but does not evince
Colombian societal views regarding that ownership.

    Cordoba has not established that “wealthy landowners”
in Colombia are somehow “set-apart, or distinct from other
persons within the society in some significant way.” Matter
M-E-V-G-, 26 I. & N. Dec. at 238. His failure to tie FARC’s
perceptions of “wealthy landowners” to any broader notions
of Colombian society at each stage of his proceedings is fatal
to his petition for review. See, e.g., id. at 244; Reyes,
842 F.3d at 1136. Accordingly, he has not established
eligibility for asylum based on membership in his proposed
8                   CORDOBA V. BARR

particular social group. Matter of M-E-V-G-, 26 I. & N. Dec.
at 237.

                            IV.

    Because we affirm the BIA’s determination that Cordoba
has not established a cognizable particular social group, we
need not address whether he established the requisite nexus
between the asserted persecution and his status as a wealthy
landowner in Colombia. See Reyes, 842 F.3d at 1132 n.4;
see also Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th
Cir. 2010) (citation omitted).

                            V.

    In addition, because Cordoba has not met his burden of
proof for asylum under the INA, the agency correctly denied
his application for withholding of removal under the more
stringent standard. See Al-Harbi v. I.N.S., 242 F.3d 882,
888–89 (9th Cir. 2001) (emphasizing that the standard “for
withholding of removal is more stringent than the well-
founded fear standard governing asylum” (citation
omitted)).

                            VI.

    For all the foregoing reasons, we hold that the BIA
properly determined “wealthy landowners” in Colombia do
not constitute a cognizable particular social group for
purposes of asylum and withholding of removal under the
INA. The agency properly denied Cordoba’s applications
for relief.

    PETITION DENIED.